Citation Nr: 1418578	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  05-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected peripheral neuropathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to July 1969.  The Veteran died in November 2012 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran and Appellant testified at a Board hearing in March 2009.  This transcript has been associated with the file.

The case was brought before the Board multiple times, most recently in December 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Appellant in the development of her appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Prior to his death, the Veteran filed claims of increased evaluations for diabetes and neuropathy of the bilateral extremities.  See June 2012 claim.  These issues have not been adjudicated by the RO, and therefore, are REFERRED to the RO for appropriate action.


FINDING OF FACT

The preponderance of the evidence is against a finding that a lumbar spine disorder is related to service, or a service-connected disability.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Appellant was provided with the relevant notice and information.  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  The Veteran's service records, VA records, and private treatment records have been obtained and associated with the claims file.  The Veteran was provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran and Appellant testified at a Board hearing.  The hearing was adequate as the Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities (such as arthritis) listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Analysis

At his November 1965 entrance examination the Veteran was found fit for entrance to service with no disabilities, other than defective vision, noted.  The Veteran complained of numerous other health issues while in service, however he did not report back pain, nor was a back disorder diagnosed.  See e.g., April 1966 and January 1969 records for complaints of sore throat and cough.  At his July 1969 separation examination the Veteran had no spine disorders noted.  
Post- service the Veteran has consistently complained of lower back pain.  See e.g., January 2008 record and July 2008 record noting back brace ordered.  A February 2009 treatment record noted the Veteran reported back pain beginning in service and continuing on thereafter.  He was diagnosed with degenerative disc disease and degenerative joint disease.

The Veteran was afforded a VA examination in March 2010 where he reported constant back pain which began in the 1970s.  The examiner opined that the Veteran's lumbar spine pain preceded his peripheral neuropathy and was not related.  

In an addendum report in October 2011, the examiner opined that the Veteran's low back condition produced symptoms of spinal stenosis rather than the affecting the peripheral nervous system.  Therefore, his low back condition did not cause aggravation of his peripheral neuropathy.  

At a January 2014 VA examination the examiner opined that the Veteran's lumbar spine disorder was not aggravated by his peripheral neuropathy.  His rationale was that "although spinal disease is clearly known to be capable of causing neuropathy (not peripheral), the reverse is not true in clinical practice.  The etiology of the spinal disease in this case is readily identifiable, and does not relate to preexisting peripheral neuropathy."  He opined that the etiology of the Veteran's lumbar spine disorder was his osteoporosis, stroke and age related osteoarthritic component.

At his March 2009 Board hearing the Veteran testified that his back pain began in 1980, but it bothered him 4-5 years after separation from service.  He also testified to previous heavy lifting while he was in service.

A preponderance of the competent probative evidence weighs against the Veteran's and Appellant's assertions that his lumbar spine disorder is related to service.  The evidence of record includes the Veteran's and Appellant's statements and testimony asserting continuity of symptoms with respect to his lumbar spine disorder since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Buczynski, supra.

The Board finds credible the Veteran's report that prior to his death he experienced lumbar pain and wore a back brace.  As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against the contentions that his lumbar spine disorder is related to service or his service-connected peripheral neuropathy.  Although the Veteran testified that he had to lift heavy weight in service and his back pain started shortly after separation from service, there is no evidence of this other than his statements submitted during the course of this appeal.  The Veteran also was not diagnosed with a spine disorder on separation from service.  

Further, no medical examiner has linked the claimed condition to service or a service-connected disability.  To the contrary, the March 2010 VA examiner linked his lumbar spine disorder to working as a mechanic post-service.  The January 2014 VA examiner opined that the Veteran's lumbar spine disorder was related to his osteoporosis, stroke, and age related osteoarthritic changes.  He also opined that although spinal disorders can cause neuropathy, the reverse was not true and his peripheral neuropathy did not cause or aggravate his current lumbar spine disorder.  Unfortunately, this evidence weighs against the Veteran's contentions that his claimed condition is related to service or a service-connected disability.

Here, the Board finds that the reported lay history of a lumbar spine injury in service and continued symptomatology post service, while competent, is nonetheless not credible.  See e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Emphasis is placed on the evidence of record during service, to include his separation examination, and the VA examination reports which did not link the Veteran's disorder to service or a service-connected disability.

Moreover, there is no evidence that arthritis of the lumbar spine was manifested to a compensable degree within the first post-service year, and thus presumptive service connection is also not warranted under 38 C.F.R. § 3.309(a).

The preponderance of the evidence is against the claim for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).






(	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a lumbar spine disorder is denied.




____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


